Beasley, Presiding Judge,
concurring specially.
I agree that the judgment of the probate court should be reversed but not for the reason stated.
The probate court is not a court of equity and thus did not have the power to impress a trust on the property still held in the executor’s hands. Evans v. Little, 246 Ga. 219, 221 (271 SE2d 138) (1980) (superior court, not probate court, has equity jurisdiction); see Logan v. Nunnelly, 230 Ga. 588 (198 SE2d 321) (1973) (probate court does not have general equity jurisdiction). The only reason the executor held the property is that he had not yet received permission of the probate court to disburse it to the guardian of the minor who was entitled to it. Indeed, it appears that a court of equity could find that only the legal title remained in the executor and that the beneficial title belonged to the minor, as it had already been identified as his and set apart for him, and it was undisputed that he was to share in his father’s estate to this extent along with the other children. The others had all received their legacies because they were adults and no further court supervision was called for. But the minor’s share was not yet formally “conveyed” to him for the sole reason that he was a minor. As a result, the majority holds, he will be deprived of it in favor of a late-filed petition for year’s support by his father’s estranged wife. But whether equity would consider the circumstances to constitute a “conveyance” as contemplated by OCGA § 53-5-14 could be addressed only by a court having equity jurisdiction.
Secondly, the probate court could not decide the issue of disputed ownership because it involves title to the property.
In Georgia, it is well-settled that probate courts do not have jurisdiction to adjudicate conflicting claims of title to real or personal property. Ga. Const. 1983, Art. VI, Sec. III, Par. I; OCGA § 15-9-30 et seq.; Dix v. Dix, 132 Ga. 630 (64 SE 790) (1909); Johnson v. Johnson, 199 Ga. App. 549 (1) (405 SE2d 544) (1991).
In re Estate of Adamson, 215 Ga. App. 613 (1) (451 SE2d 501) (1994). See McClure v. Mason, 228 Ga. App. 797, 798 (1) (493 SE2d 16) (1997) (“the probate court could only award Mrs. Mason property belonging to her husband’s estate and had no jurisdiction to determine whether the property was vested in her, [the decedent’s] estate or in the bankruptcy estate”); Morris v. Morris, 123 Ga. App. 116-117 (179 SE2d 536) (1970) (probate court “has no jurisdiction to try and *900determine conflicting claims to property”).
Decided March 12, 1999.
H. Patterson Garner, for appellant.
Jeffery D. Evans, pro se.
Now the question is, what should have been done? The probate court decided the issue as a “conclusion of law” but should have transferred the case to the superior court for resolution. That was the course of action taken in Anderson v. Groover, 242 Ga. 50 (247 SE2d 851) (1978), when an issue was made about whether certain property was to be considered conveyed because it was the subject of a deed of assent. The Supreme Court, on appeal from the superior court which decided the question, ruled that the assent to devise was not a “conveyance.” Of course, we have a different question here, but it is still a question of ownership, which was made an issue in the probate court by the filing of Motion for Inquiry, the answer of the child’s guardian ad litem objecting to the widow’s petition for year’s support, and the executor’s listing of “disbursements” as including “Check — Steven Zac[h]ary Evans.” These three individuals took the position that the money was already the child’s before the year’s support to the estranged widow could be awarded.
The Georgia Constitution provides: “Any court shall transfer to the appropriate court in the state any civil case in which it determines that jurisdiction or venue lies elsewhere.” Ga. Const. of 1983, Art. VI, Sec. I, Par. VIII. The uniform rules of court (Uniform Superior Court Rule 19.1) provide for it. Johnson v. Hamilton, 211 Ga. App. 268, 269 (1) (438 SE2d 715) (1993), held:
If the probate court lacks jurisdiction over a claim or counterclaim, the proper procedure is not to dismiss the case but timely to “transfer to the appropriate court in the state any civil case in which it determines that jurisdiction or venue lies elsewhere.” [Cit.]
Cf. Dept. of Human Resources v. Long, 217 Ga. App. 763, 766 (458 SE2d 914) (1995) (superior court may transfer case to probate court to answer question of competency). Following this procedure would avoid the waste in time, resources, expenses and the inefficiencies of case administration which would result in the inevitability of a separate superior court action after the judgment required by the majority is entered.